DETAILED ACTION
This correspondence is in response to the communications received November 15, 2021.  Claims 1-17 are under consideration.  Claims 18-21 have been withdrawn.


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Election/Restrictions
Claims 5, 6 and 10 have been rejoined since they are now dependent upon allowable claim 1. 


Relevant Prior Art
Sun et al. (US 10,886,345) Fig. 10 and 11, shown below, where the surface texture is present in a upper dielectric, however many of the aspects claimed are not present.

    PNG
    media_image1.png
    627
    576
    media_image1.png
    Greyscale



Applicant’s Claim to Figure Comparison
It is noted that this comparison is merely for the benefit of reviewers of this office action during prosecution, to allow for an understating of the examiner’s interpretation of the Applicant’s independent claims as compared to disclosed embodiments in Applicant’s Figures.  No response or comments are necessary from Applicant.

    PNG
    media_image2.png
    671
    604
    media_image2.png
    Greyscale

Regarding claim 1, the Applicant discloses in Figs. 1-3, an organic light emitting display (OLED) device, comprising:

a substrate (100);

a first pixel electrode (201), a second pixel electrode (202), and a third pixel electrode (203) each overlapping the substrate (201, 202, 203 overlap with 100 vertically); 

a pixel defining layer (300) comprising a first opening (OP1), a second opening (OP2), and a third opening (OP3) respectively partially exposing the first pixel electrode, the second 

wherein the pixel defining layer (300) further comprises a first uneven surface (310), an intermediate surface (non-horizontal sidewall surfaces within openings of 300), and a first flat face (in the PPA region between 201 and 202, the lower surface of 300), 

wherein the first uneven surface (310) is opposite the first flat face (310 is opposite to lower surface of 300) and extends from a first edge of the first opening to an edge of the second opening (310 extends between OP2 and OP1), 

wherein the intermediate surface is flatter than the first uneven surface (sloping surfaces of 300 within openings is flatter than 310) and extends from a second edge of the first opening to an edge of the third opening (notes slated surfaces are within plural openings OP1, OP2, OP3), 

wherein the substrate is equidistant from the first edge of the first opening, the second edge of the first opening, the edge of the second opening, and the edge of the third opening (100 is the same distance to plural openings OP1, OP2, OP3), and 

wherein the first flat face is positioned between the first pixel electrode and the second pixel electrode and is positioned between the first uneven surface and the substrate (in the PPA region between 201 and 202, the lower surface of 300);



a common electrode (600) overlapping each of the first emission layer, the second emission layer, and the third emission layer (600 overlaps 531, 532, 533).


EXAMINER'S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.

The application has been amended as follows: 
In the Claims:
Please cancel claims 18-21.


REASONS FOR ALLOWANCE
Claims 1-17 are allowed. 



Regarding claim 1, the prior art discloses an organic light emitting display, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the newly amended further aspects of the “pixel defining layer”, where the pixel defining layer has first through third openings, in the openings the light emission layer resides therein, further the pixel defining layer has lower flat surface, upper uneven surface, which are both linked by an intermediate surface and the subsequently set forth further features of said pixel defining layer.

Regarding claim 15, the prior art discloses an organic light emitting display, but fails to disclose the specific characteristic recited in the claims of the instant invention e.g. the combination of claimed features in conjunction with the newly amended further aspects of the “pixel defining layer”, where the pixel defining layer has first through third openings, in the openings the light emission layer resides therein, further the pixel defining layer has lower flat surface, upper uneven surface, which are both linked by an intermediate surface and the subsequently set forth further features of said pixel defining layer.




Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Eduardo A Rodela whose telephone number is (571)272-8797. The examiner can normally be reached M-F, 8:30-5:00pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara B Green can be reached on (571) 270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/EDUARDO A RODELA/Primary Examiner, Art Unit 2893